 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Regional Director concluded that the objections filed byLocal 294 were in the nature of post-election challenges, andhe recommended that the Board overrule the objections andcertify the Petitioner as the collective-bargaining representa-tive.In its exceptions,Local 294,while not controverting thefacts-found by the Regional Director,contends that the refusalof the Employer to permit a payroll check more than 2 hoursin advance of the election was discriminatory and deprivedthe Union of a material right, necessitating that the electionbe set aside.Assuming that Local 294 was unable to determine preciselywho the eligible voters were in the 2 hours before the election,itwas incumbent upon the Local,through its observer, tochallenge any and all voters as to whose eligibility it had anydoubts.3 It is too late to raise the issue of eligibility now .4 Wewill accordingly overrule the exceptions.Our Decision and Direction of Elections herein providedthatthe employees in voting groups(3)and(4) set forth thereinwould be taken to have indicated their desire to constitute asingle unit if a majority in each group voted for the same labororganization.Inasmuch as a majority in each of these votinggroups voted for the Petitioner,we find that a unit comprisingthe employees in voting groups(3)and(4) is appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act and will certify the Petitioner as therepresentative of the employees in that unit.[The Board certified Bonded Drivers and Mechanics Inde-pendent Union as the designated collective-bargaining repre-sentative of all truckdrivers and mechanics employed by theEmployer at its Rennselaer terminal, excluding all other em-ployees, guards,and supervisors as definedin the Act.513 The number of voters actually challenged by any party was only seven, which was notsufficient to affect the results of the election. We find it unnecessary, therefore, to rule onthe challenged ballots.4N L R B v A. J Tower Co., 329 U S. 3245 The Regional Director has already certified the Petitioner as the representative of theemployees (a) in voting group 1, and (b) in voting group 5, and has certified the results ofthe election in voting group 2NORTHERN CRATE & LUMBER COMPANYandLOCAL 12-15,INTERNATIONAL WOODWORKERS OF AMERICA, CIOandFRANK SUDER, RECEIVER FOR NORTHERN CRATE &LUMBER COMPANY.' Case No. 18-CA-325. June 1, 1953DECISION AND ORDEROn March 14, 1952, Trial Examiner George A. Downingissued his Intermediate Report in the above-entitled pro-iAfter the Intermediate Report was issued in this proceeding the Respondent was adjudgedinsolvent under the laws of the State of Wisconsin. Frank Suder, the duly appointed receiver,thereupon was permitted to intervene as a party respondent.105 NLRB No. 22. NORTHERN CRATE & LUMBER COMPANY219ceeding, finding that the Respondent had engaged in and wasen aging in certain unfair labor practices in violation of Section8 (a) (1) and(5) of the Act and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner further found that the Respondent's con-duct was not violative of Section 8 (a) (3) ofthe Actand rec-ommended that the complaint be dismissed in this respect.Thereafter,theRespondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.In his brief,theGeneral Counsel stated that it was dis-covered after the Intermediate Report was issued that thechargingparty,Local12-15, International Woodworkers ofAmerica, CIO, had a sublocal in the plant which has neverachieved compliance with the filing requirements of the Act.Based upon this admission,the Respondent filed a motion todismiss the complaint in its entirety.However,as the originalrecord was silent concerning the organization and functions ofthe Sublocal, the Board on October 23, 1952, remanded theproceeding to the Regional Director to afford the Respondentand the General Counsel an opportunity to produce such evi-dence and advance arguments concerning the necessity of theSublocal'scompliance with the filing requirements of the Act.On January 7, 1953, TrialExaminer Downing issued aSupplemental Intermediate Report,a copy of which is attached,recommending that the entire complaint be dismissed becauseof the Sublocal's noncompliance.Thereafter,exceptions and asupporting brief were filed by the charging party.'The Board has reviewed the rulings made by the Trial Ex-aminer at both hearings and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report,the SupplementalIntermediate Report, the exceptions and briefs,and the entirerecord in the case, and hereby adopts the findings, con-clusions,and recommendations which the Trial Examiner madein the original and Supplemental Intermediate Reports insofaras they are consistent with this Decision and Order.1.At the supplemental hearing it was demonstrated that theconstitution of the Woodworkers contains no express authorityfor the establishment of sublocals; however, they are allowedto exist and operate as functioning organizations as a matterof policy.Further, the record now establishes,as the TrialExaminer has found in his Supplemental Intermediate Report,2 After the Supplemental Intermediate Report was issued the charging party also moved,in the alternative, that: (I) The Board reverse the Supplemental Intermediate Report andhold that the Sublocal was not required to comply with the filing requirements of the Act;or (2) the Board allow the Sublocal to achieve compliance within 30 days from the date ofany further Board order; or (3) the Board again remand the proceeding to allow the chargingparty an opportunity to adduce evidence and arguments concerning the necessity for com-pliance by the Sublocal. The first two of these motions are denied for reasons set out below.The third is denied because, contrary to the charging party's contention, there is no per-suasive evidence in the record that it was denied the opportunity for full participation in theremanded hearing 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Sublocal 12-15 enjoys substantially the same autonomy asa local union.Thus its members at the Respondent's planthold regular meetings and elect their owl officers.The Sub-local's officers, with the full knowledge of Local 12-15, nego-tiate contracts with the Respondent.Sometimes negotiations arecarried on with a representative of Local 12-15 present, buton occasion the officers of the Sublocal have done all of thenegotiating on their own and have signed contracts in the nameof the Local without the signature of any local officer.In thesecircumstances,and upon the entire record,we find that theSublocal is a labor organization within the meaning of the Act.However,this holding does not compel us to find,as has theTrialExaminer,that the complaint is invalid and should bedismissed in its entirety because the Sublocal has never com-plied with the filing requirements contained in Section 9 (f),(g), and(h) of the Act.The Act does not require compliance by labor organizationssubordinate to a chargingparty,'except where it has beenproved that the charging party filed a charge on behalf of itssubordinate as a subterfuge to circumvent the Act's filingrequirements.'Here the Trial Examiner has found that therewas no showing that Local 12-15 was "fronting" for its Sub-local.We agree. Accordingly we find no inherent defect in thecomplaint itself.'We shall, however,dismiss the complaint insofar as italleges that the Respondent violated Section 8(a) (1) and (5) ofthe Act by refusing to bargain with Local 12-15, and by grantingunilateral wage increases in September and December 1951.The record establishes that Sublocal 12-15 was active amongthe Respondent's employees,both before the 1950 representa-tion proceeding in which the Local was certifiedand after cer-tification of the parent organization.Under well-establishedprinciples of the Board, as the Sublocal has never compliedwith the filing requirements of the Act, neither it nor itsparent was entitled to appear on the ballot in that election, orto be certified.' Because the certification resulting from thatelection was the sole evidence of the majority status of thecharging union in this proceeding, we find,as we did in SunbeamCorporation,? that the Respondent was never under a duty tobargain with Local 12-15.2.For the reasons set out in his Intermediate Report, weagreewith the Trial Examiner that the strike of June 22, 1951,was in violation of the no-strike clause inthe contract betweentheRespondent and Local 12-15, and that the Respondent'ssubsequent discharge and refusal to rehire the employeesnamed in the complaint was not,therefore,violative of the Act.Accordingly we adopt the Trial Examiner's recommendation,3See United States Gypsum Company, 100 NLRB 1100.4See Wood Parts, Inc., 101 NLRB 445; N. L R. B. v. Happ Brothers, 192 F 2d 195 (C. A. 5);N. L. R B. v. Alside, 192 F. 2d 678 (C. A. 6)SSee Lima Electric Products, Iac., 104 NLRB 338.6 SunbeamCorporation, 98 NLRB 525.lSee footnote 6, supra. NORTHERN CRATE & LUMBER COMPANY221and shall dismiss the complaint insofar as it alleges that theRespondent has violated Section 8 (a) (3) of the Act.3.We also agree with the Trial Examiner's holding in theIntermediate Report that the Respondent violated Section 8 (a)(1) of the Act by attempting to instigate and foster a companyunion, and by sponsoring, instituting, and circulating decertifi-cation petitions. Although we have here determined that Local12-15 was never properly certified, these actions of the Re-spondent nevertheless constituted a violation of Section 8 (a)(1),because this represented an attempt on the part of theRespondent to interfere with the rights guaranteed employeesby Section 7 of the Act.ORDERUpon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent, Northern Crate & Lumber Company, Eagle River,Wisconsin,its officers,agents, successors,assigns, and FrankSuder, the duly appointed receiver, shall:1.Cease and desist from:(a)Attempting to instigate and foster a company union amongthe employees, or instituting, sponsoring, and circulating de-certification petitions.(b) In any like or related manner interfering with, restraining,or coercing employees in the exercise of their right to self-organization, to farm, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposesof collective bargaining and other mutual aid and protection,or to refrain from any and all such activities except to theextent that such rights may be affected by an agreement re-quiringmembership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Post at the Respondent's plant at Eagle River, Wisconsin,copies of the notice attached hereto marked "Appendix A." 8Copies of said notice, to be furnished by the Regional Directorfor the Eighteenth Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondentimmediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered byany other material.8 In the event that this order is enforced by a decree of the United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an Order." Z22DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for the Eighteenth Regionin writing within ten (10) days from the date of this Order whatsteps it has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges that the Re-spondent violated Section 8 (a) (3) and 8 (a) (5) of the Act orthat it violated Section 8 (a) (1) of the Act by granting uni-lateral wage increases.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOTattempt to instigate or fostera companyunion among our employees nor will we institute or cir-culate any decertification petition.WE WILL NOT in any likeor related manner interferewith, restrain,or coerce our employees in the exerciseof their right to self-organization,to form, join,or assistany labororganization,to bargaincollectively throughrepresentatives of theirownchoosing,and to engage inother concerted activities for the purposesof collectivebargaining or other mutual aid or protection,or to refrainfrom any and all such activities except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.NORTHERN CRATE & LUMBER COMPANY,Employer.Date ..................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThisproceeding, brought under Section 10 (b) of the National Labor Relations Act asamended (61 Stat. 136), was heard at EagleRiver, Wisconsin, on January 21, 22, and 23, 1952,pursuant to due notice to all parties.Thecomplaint, issued on January 15, 1952, by the General NORTHERN CRATE & LUMBER COMPANY223Counsel of the National Labor Relations Board,i and based on charges filed by the Unionand served on Respondent, alleged in substance that Respondent had engaged in unfair laborpractices proscribed by Section 8 (a) (1), (3), and (5) of the Act by: (1) Refusing on or aboutApril 4, 1951, 2 and since, to bargain with the Union which had been certified by the Board'on or about June 2, 1950, as the exclusive representative of Respondent's employees inan appropriate unit, in that, among other things, Respondent had refused to bargain con-cerning the issue which caused a strike on June 22, had solicited individual strikers toreturn to work, had sponsored, circulated, and filed with the Board 2 separate decertificationpetitions, and had granted unilateral wage increases to its employees; (2) discharging, dis-criminatorily, on June 25, 69 named employees (who had gone on strike because of Respond-ent's unfair labor practices), and refusing after July 30 to reinstate 22 of them, and refusingto reinstate 20 others until specified dates; and (3) engaging from April 1, 1951, in specifiedacts of interference, restraint, and coercion.Respondent, by its answer, denied the commission of the alleged unfair labor practices.Respondent admitted the certification of the Union but denied that the Union had, since on orabout June 25, 1951, represented a majority of the employees. It admitted the discharges andthe refusals to reinstate, but averred that the cause was the participation by the employeesin the strike on June 22 in violation of a no-strike clause in an existing contract, and thatthe employees had also lost their employee status by going out on strike within the 60-dayperiod provided in Section 8 (d) (4) of the Act. The answer also averred that the Union "wasnot entitled to any relief" because it had intimidated and coerced Respondent's employeesin violation of Section 8 (b) (1) of the Act, and because it had violated Section 8 (b) (3) of theAct by causing the strike to compel the Respondent to agree to changes in an existing lawfulagreement, in violation of Section 8 (d) (4).All parties were represented at the hearing by counsel or by representatives, and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to argue orally, and to file briefs and proposed findings and conclusions.Variousmotions were made and disposed of during the hearing, except that rulings werereserved on certain motions to dismiss portions of the complaint and answer. The lattermotions are disposed of by the findings herein. Oral argument was waived. Briefs havebeen filed by the General Counsel and the Respondent.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Wisconsin corporation with its principal office, place of business, and aplant at Eagle River, where it is engaged in the manufacture of wooden crates and pallets.During the calendar year 1951, Respondent made purchases of raw materials aggregating asum in excess of $250,000, of which amount approximately 25 percent was from points out-side the State of Wisconsin. During the same period Respondent made sales of crates andpallets aggregatingmore than $500,000, of which approximately 50 percent was to pointsoutside the State of Wisconsin. It is therefore concluded and found that Respondent is engagedin interstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization which admits to membership employees of Respondent.III,THE UNFAIR LABOR PRACTICESA.The evidence1. Introduction;the contract;synopsis of main events and issuesRespondent'spresident was Robert K. Ashton and its vice president was Frank Suder.Other supervisors were Elmer Spaeth, Robert Ashton,Jr., and Lester Lena,as was OliveriThe General Counsel and his representatives at the hearing are referred to herein as theGeneral Counsel and the National Labor Relations Board as the Board The above-namedRespondent is referred to as Respondent and Company, and the charging union, above named,as the Union2All events occurred in 1951 unless otherwise specified 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrenwall until the occurrence of the strike.The Union's representatives were EdwardLambert,international representative,Oliver J, Rasmussen,president of District 12 ofthe International,James Skalecki,preside;;of Sublocal 12-15 of Respondent's employeesuntilMay 15,andGeorge jolly, president of the Sublocal after May 15.The Union wasrepresented in addition,during various grievance and negotiation meetings,by a commit-tee of 4 to 5 members.Following representation proceedings in Case No.18-RC-661,the Board,on June 2, 1950,certified the Union as the representative of Respondent's employees.A contract was enteredinto on July 28, 1950, to be effective until July 27,1951,and from year to year thereafter,with a 60-day termination or reopening clause.The contract contained a union-shop clause,which had followed due certification by the Board.The contract also established a formalgrievance procedure,with a provision for arbitration as its final step as follows:(4) In the event that an agreement satisfactory to both parties cannot be reached inrelation to a grievance or in relation to the interpretation of any provision of this con-tract, after resort is had to the steps above,the matter shall be submitted to arbitration.The arbitration board shall consist of one person to be selected by the Company and oneperson to be selected by the Union,said two persons to agree upon a third member.... Inall arbitrations,the decisions rendered by the arbitration board shall be final and bindingon both parties....The contract also contained the following no-strike clause:Throughout the life of this contract there shall be no stoppage or partial stoppage ofwork by employees for any cause and no boycott of any kind unless the Company refusesto arbitrate an arbitrable dispute or,after abritration,refuses to abide by the decisionof the arbitrator.Reciprocally,the Company agrees there shall be no lockout.In view of the provisions of the "Labor Management Relations Act, 1947," it is stipu-lated and agreed that if any of the employees strike in violation of the provisions of thiscontract the Company will not avail itself of its right under said act against the Union,provided(a) the Union has not authorized such a strike(b) the Union promptly denouncespublicly such strike(c) the Union and its officers and agents use prompt, honest anddiligent efforts to end such a strike.In the event of a disagreement between the Union and the Company as to whether theUnion has carried out its obligations under(a), (b), and(c) above,such dispute shall besubmitted to arbitration as provided in the contract.The Company will not cause or sanction any undue or unfair delays in the handling orsettling of grievances,and will not lock out the employees covered by the agreement onaccount of any controversy with the employees respecting the provisions of the Agree-ment....In January 1951 Respondent laid off Helen Anderson and Helen Holowinski.A grievance wasfiledand carried to arbitration.The arbitration board issued its decison on March 13, inwhich it found against the Company on the issues,but did not fix the amount of back payto which the claimants were entitled.The Respondent thereafter asserted inability to complypending "an interpretation"or a determination of the amounts due.On May 21 the Sublocal gave notice of its desire to reopen the contract,and negotiationswere begun in June.On June 22 a spontaneous or wildcat strike occurred because of employeeresentment at Respondent'sfailure to pay the arbitration award. Respondent immediatelydenounced the strike as in violation of the contract,but the Union took the position that thestrike was justified because of Respondent's refusal to comply with the arbitration award.On June 25 Respondent discharged the striking employees because of their violation of theno-strike clause. On July 20 the arbitration board prepared computations of the amounts duethe two claimants,and Respondent paid the awards on or about July 27.On July 28 the Unionformally terminated the strike and notified the Respondent the employees would return towork on July 30. When the strikers applied on that date they were given applications forreemployment and treated as new employees.In July and August two separate decertification petitions were circulated in the plant, bothofwhich were subsequently dismissed by the Regional Director.On or about September 15and December 3, Respondent granted general wage increases without consulting the Union.The bulk of the issues litigated at the hearing related to the strike;they turn on the basicquestion whether the strike was in violation of the contract or whether it was justified there-under because of Respondent's failure to comply with the arbitration award. The determi- NORTHERN CRATE & LUMBER COMPANY225nation of that question will resolve the issues concerning the discharge and the refusal toreinstate striking employees.Other issues are whetherRespondent refused to bargain,whetheritsponsored the decertification petitions,whetherit attempted to fosterthe formation of acompany union,andwhetheritengaged in interrogation and other acts of interference,restraint,and coercion.Respondentofferedno evidence to support the answer's averments ofintimidation and coercion of employeesby the Union.Since the major issuesrevolvearound the strike,the evidencewill be firstsummarizedwhichrelatesdirectly to the causes of the strike and its continuation,before turning toevidence whichthe GeneralCounselrelies upon, independentlythereof,to establish otheralleged unfair labor practices.2.The arbitration;other events preceding the strikeArbitrationwas resorted to in March after the earlier grievance steps had failed to ac-complish a solution of the Anderson-Holowinski grievance. 3 The Union appointed as its mem-ber (without objection by Respondent)Robert D. Martinson,a local attorney who had repre-sented the Union from time to time including the negotiations for the first contract. Re-spondent named Joseph Trinka,and thereupon Martinson and Trinka selected as the thirdmember Frank W. Carter, Jr., another local attorney who was currently representing Re-spondent in connection with an RFC loan.Carter divulged his representation of the Companyon the RFC matter, but Martinson nevertheless agreed that Carter should act as an arbi-trator.4The arbitration hearing was held on March 9 in Martinson's office, with Ashton, Sr.,representingRespondent,and Skalecki the claimants.Though no chairman was named,Martinson acted as chairman and later prepared the decision of the board.The arbitratorshad agreed,after-discussion among themselves,that the issue which they were to decide waswhether the claimants had been improperly laid off, and that it was not within the provinceof the board to fix or determine the amount of the award in the event the basic issue wasdecided against the Company.Skalecki testified that before the hearing opened Martinsonexplained that the only decision the board would make was whether the layoff was accordingto the contract,and that if the Union won. the Company would be liable for the back pay of thetwo employees;thatMartinson also "suggested"to Ashton that if the claimants had workedelsewhere,or if they had received unemployment compensation,such earnings or paymentscould be deducted,and that Ashton agreed.In any event,neither Ashton nor Skalecki requestedor suggested that the board determine the amount,and the arbitrators accordingly took noevidence on such items,for example,as interim earnings, wilful loss of earnings if any,illness during layoff, unemployment benefits,or absenteeism,though the latter factor wasrelied upon by Respondent as justifying the layoff.On March 13,the board issued its decision,finding against the Company on the merits ofthe layoff issue,and concluding:The Board therefore awards totheclaimantssuchrights as they have by law and agree-ment in consequence of such layoff as found and determined.Approximately a week later, during a grievance meeting,Skalecki inquired of Ashtonwhether the award would be paid,and Ashton replied that he had submitted the matter to hisattorney(and brother),R.W. Ashton,and that the attorney's decision would be final. Theattorney's opinion was contained in his letter of March 21,which need not be set forth infull.The first paragraph analyzed thedecisionon its merits and concluded that it was correct.Succeeding paragraphs pointed out the inadequacies of the award with respect to the determi-nation of the amount due and advised that:31t is unnecessary to explorethe eventsprecedingthe firstarbitration award. Respondentdefendedthe layoffat all stages of the grievance procedure,including the arbitration hearing,on thegroundthat the highpercentage of absenteeismby Andersonand Holowinski renderedthem incapable of performing availablework and thatRespondent was therefore entitled todisregard strict seniority.4 The fact thatMartinsonand Carterwereemployedat times as attorneysby the Union andRespondent, respectively,did not affect their competency to act as arbitrators6 C. J S 186,Arbitrationand Award,sec. 46. Nooblectionwasmade to either,and if made, would have beenwaived by submitting the case tothem, with knowledge of the facts Ibid. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDInawarding back pay, the average earnings of the employees prior to discharge for anormal workweek should be used, and deducted therefrom should be any earnings of theemployees for the period, but unemployment compensation benefits are not consideredas earnings and not to be deducted from a back-pay award (Pennsylvania Furnace &Iron Company, 13 NLRB 49). If the employee was confined at home by illness during theperiod, she is not to be repaid for the period of confinement. If the employee acceptedpermanent employment elsewhere with equal or greater pay, no back-pay should beawarded from the date of the acceptance of such other permanent employment.The letter concludedthat it wasunfortunatethat the Boarddid not receivetestimony asto interim earnings and make some actual determination of amounts to be deducted,and that:Unless this matter can be satisfactorily negotiated with the claimants, it may be neces-sary to reconvene the Board for this purpose, but this involves expense to both sides, andyou should be able to satisfactorily adjust the matter.Ashton later read to Skalecki and to the sublocal committee only the first paragraph of theabove letter, and thereafter took the position that it was necessary, in order for Respondentto comply with the award, for the arbitration board to furnish him with the amount. Cartertestified that on two occasions prior to the strike Ashton requested him to get the board backtogether and have it inform him oftheexact amount, or the method of determining the amount,that the Respondent should pay. Carter later discussed the matter with Martinson, whoseposition as finally stated was that the board had done its job and had been dissolved, and thathe would not agree to proceed on any basis other than the reconvening of the full board atthe request,of both the Union and the Company.5Skalecki testified that as a result of one discussion with Ashton he agreed to and did con-sult with Martinson about having the arbitrators fix the amount of their award. Martinson'sposition as stated to Skalecki was that the issue involved in the arbitration did not includethe question of the amounts; that since the board had taken no evidence and had no informationas to time lost, rates ofpay,orwages received, it would be impossible for the board to arriveat a figure; that the board "was completely dissolved," and that if Ashton wanted an arbitra-tion board to fix the amount, then a new board would have to be set up, either with the sameor different members. Martinson also stated that the Company should be able to arrive at afigure since it had a record of the time off and the hours lost. Skalecki requested thatMartinson contact the Company and endeavor to straighten out the matter, and Martinsonreplied that if he was needed by the Company he would come, but voluntarily he did not seewhy he should.Skalecki reported to Ashton his entire conversation withMartinson and adopted Martinson'sposition that the arbitration board could not do anythuig further about determining the matter.Skalecki testified that at that time Ashtonagreedwith him that it was unnecessary to incurthe additional expense of another arbitration. Skalecki admitted that Respondent and the Unioncould "possibly" have reassembled the board to determine the amount, admitted that therewas dispute over Respondent's contention that an appropriate deduction for absenteeismshould be allowed, and admitted that he had no information as to other employment of theclaimants and that he made no suggestion for determining that matter or the question ofabsenteeism.The subject of compliance with the award was discussed at various grievance meetingsprior to June 20, but without change in the positions of the parties. Ashton continued tourge that the matter be referred to the board and to express willingness to pay the award iftheboard or Martinson (who wasreferredto as the "Union's attorney") would fix theamount or instruct Respondentas to thepropermethod ofdeterminingitThe Union adheredto the position which had been stated by Martinson, and contended that it was Respondent'sobligation to compute the amount and that it was able to do so from its records. At no time,however, did either party suggest that they negotiate concerning the amount or a method ofdetermining it.Inthemeantime Skalecki, as chairman of the Sublocal, had given Respondent writtennotice that it desired to reopen the contract, and requested a meeting. Respondent agreed5 This would have meant, as Carter pointed out in his testimony, that the arbitrators wouldagain be compensated for their services Although not spelled out explicitly in the testimony,the inference was suggested that Martinson wanted another fee because he felt that the boardhad completed the job for which it had been compensated. NORTHERN CRATE & LUMBER COMPANY227(though no written proposed changes were submitted as required by the contract), and sug-gested that a preliminary meeting be held sometime in June. The evidence does not indicate,however, to what extent actual bargaining negotiations for a new contract were undertakenprior to the strike.A lengthy grievance meeting was held on June 20, in which the subject of Respondent'sfailure to pay the award was also discussed. Suder, who was Respondent's representativein that meeting, stated that Ashton had been handling that matter and that Ashton was awaitingadecision fromMartinson as to the determination of the amount of the award. On June21 Respondent posted on its bulletin board and delivered to union representatives copiesof a memorandum in which it stated its position on, or disposition of, the various grievanceswhich had been discussed the preceding day.6 That memorandum contained the following refer-ence to the arbitration matter:3--Helen Anderson and Helen Holowmski arbitration case--The Union attorney hasnever given us written opinion and the necessary order to pay as required by the law.The Union Committee has been notified on three different occasions as to why the claimis unpaid,3.The strike; subsequent events connected therewithOn the morning of June 22 all but a few of the employees engaged in a spontaneous strikebecause of their resentment at Respondent's failure to settle the arbitration matter. Shortlythereafter Jolly and the sublocal committee were called into Ashton's office, and Ashtoninformed them that the strike was illegal and dema-ded that they order the employees toreturn to work. Jolly contended that the strike was not illegal (for reasons which some ofthe striking employees had expressed to hum), but he did not inform Ashton of the basis forhis contention. Ashton called in a stenographer and dictated the following memorandum, whichwas typed and delivered to Jolly:22 June 1951To: Union Committee, Sub-Local 12-15This is to inform you that a work stoppage occurred in our plant at 9:35 A.M. 22 June1951 in violation of the contract dated July28,1950,Article 2.Consider this your officialnotice delivered in hand at11:10 A.M. this 22nd day of June that you are to immediatelytake steps to have the people return to work and the work stoppage eliminated.If this isnot done by 7:00 o'clockA.M. June 23, 1951,under the rulings of the Taft-Hartley Actand the National Labor Relations Board,this company will stand on its rights to termi-nate the contract and ignore the Union"at least with respect to matters relating to thestrike" until it has taken effective steps to correct"the violation."On Monday 25th, June,1951,under theTaft-HartleyAct and ruling of the NationalLabor Relations Board the next step of procedure of giving a discharge notice to strikerswho havenot returned within the prescribed time limit will be effectuatedIt is hoped that the Committee realizes the violation of the contract,the Taft-HartleyAct and the decisions of the National Labor Relations Board and will make every effortand attempt to have the people return to work.It is hoped that the steps prescribed willnot be necessary to be taken.However, as the Company received no warning,no notice,no arbitration,no arbitrable dispute in question,itwill be forced to take what legal stepsare provided to them under the laws of the United States.The committee refused to order the employees back to work, and stated their desire for afurther meeting at which their outside representatives mightbe present. However, at Ashton'srequest, Jolly later read the above notice to the striking employees.A further meeting was held on the next afternoon, the Union being represented by Lambert,Rasmussen, Jolly, and the sublocal committee, and Respondent by Ashton, Sr., Ashton, Jr.,Suder, and Carter, the latter whom Respondent had employed on matters connected with thedispute after the outbreak of the strike. Ashton, Sr., requested the Union to sign an agree-6 Though the Union sometimes expressed objection to Respondent's practice of answering ordisposing of grievances in this manner, it made no issue thereon either during the grievancemeetings or in negotiations for a new contract. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDment to arbitrate the question whether the Union had carried out its obligations under theno-strike clause. The Union refused to agree, but Rasmussen and Jolly acknowledged receiptof the document tendered by the Company, which read as follows:June 23, 1951To: UNION COMMITTEE, SUB LOCAL 12-15International Woodworkersof America--CIORE: NOTICE OF DISPUTE TO BE SUBMITTED TO ARBITRATIONHereby take notice that under the terms of the Agreement made and executed on the28th day of July 1950 by and between the Northern Crate & Lumber Company of EagleRiver, Wisconsin, and Local 15, International Woodworkers of America, CIO, ARTICLEII, that the company declares that the Union has failed to carry out its obligations undersubsections (b) and (c) of said ARTICLE II by failing to promptly denounce publicly thenow-existing strike, and by failure of the Union and its officers and agents to use prompt,honest and diligent efforts to end such a strike.Further, the Union Committee declared to the company that the Union did not knowwhy the present stoppage of work occurred and indicated that said stoppagewas not au-thorized by the Union. That the company has had no notice of saidstoppageof work, nononce of the reasons for the stoppage of work.Further, the company gives notice that the matter be submittedto arbitration im-mediately and without delay.Further, that the Companyherebyselects Frank W. Carter, Jr., of Eagle River, Wis-consin, as its representative on the arbitration committee.Respondent requested that the Union send the employees back to work, but the Union de-clined on the ground that the strike was a legal one under the contract because Respondenthad not complied with the arbitration award. Carter stated that the Respondent would not dis-cuss the award or any issues as to the cause of the strike. Lambert suggested that in thatcase they discuss wages. Various matters concerning a new contract were then discussed,but periodically the discussions returned to the question of the award and getting the employeesback to work. Respondent continued to urge that no determination had been made of theamount, and Lambert suggested that Respondent figure it by using an average factory work-week. Carter raised the question of deductions for unemployment compensation. Lambertthen urged Respondent to pay the award on any basis it saw fit, and suggested it pay a flat $10,or some such sum, and the Union would take steps to see to it that the employees returnedto work.7Rasmussen testified that the Company also suggested during the meeting that the arbitra-tion matter be referred back to the board for a determination of the amount, and that the Unionagreed; but he was unable to explain why, in view of the Union's alleged agreement, the pro-posed disposition was not resorted to. Rasmussen admitted that Respondent produced a draftof the following letter, bearing date June 23 (later mailed on June 25, after the employeesfailed to report to work), and stated its intention to mail it to all striking employees who didnot return to work:Incompliance withthe LaborManagement Relations Act of 1947(Taft-Hartley Act)and due to the fact that an unauthorized stoppage of work occurred at the Northern Crate& LumberCompany on June 22,1951.Further that all terms of the Agreement datedJuly 28,1950 by andbetween the Northern Crate & Lumber Company andLocal 12-15 ofthe International Woodworkers of America--CIO have been met in all respects by thecompany,and that the Local12-15has failed to live up to the terms of said agreementas set forthunderARTICLEII thereof and in particular subsections(b) and (c) ofARTICLEU. Further,that since there has been a violation of the "no-strike clause" ofthe Agreement,since the Union has failed to meet the requirements of the contract, andsince you as an individual have failed to report for work and failed to actually work, yourservices with the Northern Crate & Lumber Company are hereby terminated immediately.7Rasmussen explained that if Respondent had adopted Lambert's suggestion of paying a flatsum, the Union would again have had recourse under the contract to the grievance procedure, ifnot satisfied with the amountThiswould have presented the anomalous,if not ridiculous,situation of starting a fresh grievance to settle one which was supposed to have received finaldetermination in the arbitration proceeding. NORTHERN CRATE & LUMBER COMPANY229However, if you so desire, you may make application for a job with this company any-time after receipt of this notice and your application will be considered. Jobs so givenafter this notice will be on a rehiringbasis and not under re-instatement procedure.The Company can and will guarantee all those re-hired the full protection of the lawsof the United States, and irrevocably states that any person so rehired cannot be dis-charged for any cause whatsoever by the union.The meeting concluded with a request by the Union for another meeting the following day.Ashton stated his refusal to meet on issues as to the cause of the strike; but when Lambertsuggestedthey meet on the question of wages, Ashton agreed.The Sunday meeting was held in Respondent's office with the same participants, exceptSunder. The wage question was first mentioned, but Respondent's position was that it couldnot intelligently discuss the subject until after the receipt of its auditor's report sometimeafter the first of July. Periodically, again, the discussions returned to the strike, with thereiteration of the respective positions taken the previous day. Finally Lambert stated thathe wanted to go to the membership with a basis for settlement of the strike, and inquiredwhether Ashton would put all the employees back to work. Ashton replied that their cardswould all be in the rack for at least 4 hours on Monday morning8 but he made no commit-ment asto how long the employees might be allowed to work after reporting and punching in.The union representatives stated their intention of meeting again with their membership todiscussthe possibilities of settlement, and requested a further meeting with managementthereafter.Ashton, Sr., stated that they might reachhim by telephone. During the membershipmeeting theemployees requested their representatives to ascertain whether Respondentwould pay theaward andwould reinstate all striking employees. The representatives thenendeavoredto call Ashton, Sr., but were informed by Ashton, Jr., that he could not be reachedby telephone.The membershipthen voted to reject the Company's request that they return towork. On Monday the Respondent mailed all striking employees discharge letters in the formaboveset forth.On June 26 Rasmussen wrote Respondent two letters. One of them informed Respondent thatthe reason of the strike was the Company's failure to comply with the arbitration award, re-quested compliancetherewith, requesteda meeting todiscuss the matter "in order to settlethe strike,"and expressedthe Union's willingness to induce the employees to return to workas soonas Respondent should carry out its obligations under the contract. The second letterprotestedthe discharges as "unjustifiable" and "in violation of the Union contract and rightsof the employees under the law" and as constituting unfair labor practices; it also expressedthe Union's desire to continue negotiations "of the issues in dispute," and requested a meet-ing.Respondent did not reply to either letter. On June 25 it filed charges with the Board's Re-gionalOffice in Minneapolis, under Case No. 18-CB-32, charging that the Union was engagedin an illegal strike.9 On June 27 the Union filed the original charge in the present proceeding,charging the Respondent with a refusal to bargain concerning the computation of back payunderthe arbitration award and with "other acts" of interference, restraint, and coercion.In the meantime, Rasmussen had also notified the United States Conciliation Service of thedispute, but he gave no notice to the Wisconsin Employment Relations Board.Thereafter an investigation of the respective charges was made by Field Examiners Meterand Sandberg of the Minneapolis Regional Office. Luecke, of the Conciliation Service, alsocame to Eagle River and conferred with Respondent and with Carter. Carter testified thatshortly prior to the preparation of the "interpretation" of the award,he andLuecke had thefollowing conversation:[Luecke] asked me if there was any reason why the Board couldn't meet and give themhe decision and get the strike over with. I told him no, there was no reason why wecouldn't but members of the Board felt that we had to have a request by both the Unionand the company to reconvene. He then asked me if there was any reason why we couldn'tmeet informally and give a decision, without meeting with the Board, but just give him aninterpretation of our original award. My answer was no, and there was no reason why itcouldn't be done....8 Paul E. Nickell, a member of the sublocal committee, testified that this meant the em-ployees could punch in and go to work9 The Regional Director, on December 13, refused to issue a complaint on said charges afterreaching a settlement agreement with the Union. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarter testified that on July 19 Meter put to him the same question that Luecke had, thatacting on Meter's request,Carter and Trinka met,inMartinson's absence from the city; andthat Carter on July 20 prepared an "opinion"of the amounts due under the previous award, acopy of which is attached hereto as Appendix A.10 Carter testified that he prepared the com-putations from records and information submitted to him by Respondent.Ashton, Sr.,testifiedthat at least in the case of HelenHolowinski,his bookkeeper had contacted her after the strikeon the subject of earnings and other employment during her layoff, and that Holowinski re-ported that she had not worked during that period because of illness.On July 20 Respondent wrote the two claimants as follows:In accordance with a decision handed to us at 1:40 P.M. 20 July 1951 by the ArbitrationCommittee,we are to pay you the sum of $216.63 back pay award.Delivery of the checks was not made,however, until July 27, after Carter had obtainedMartinson's concurrence in and signature to the supplemental award,and was made by repre-sentatives of the Wisconsin-Unemployment Commission at their request.The Union held a membership meeting on July 28, at which it was decided to send an un-conditional notice to the Company that the employees would return to work on July 30. Thefollowing letter was thereuponpreparedand served on Respondent:Upon receiving word that the Arbitration Award of March 13, 1951 has been paid, wewish to notify you that the employees of the Northern Crate & Lumber Company who havebeen on strike will return to work on Monday morning July 30, 1951.When the striking employees reported for work on July 30, they were handed applicationsfornew employment and treated as applicants for new employment. Nine of them were re-employed and 5 others were offered employment but refused it. Thereafter on various datesfrom August 10 to September 10 Respondent reemployed 20 others.In the meantime Luecke had attempted early in July to arrange a meeting between thepartieson the issues of the dispute,butwas able to get them together for face-to-facebargaining only on the question of wages and a new contract.Lambert fixed that meeting ason or about July 9, and testified,amongother things, that Respondent sought to drop the union-shop provision from the contract and sought to deny the Union the right to strike.Its positionon wages was that it could not afford to grant a wage increase.No agreement was reached andno other bargaining conferences were held during the strike.4.Miscellaneous incidentsGenevieve Adomytes testified that around the middle of March 1951 Ashton, Sr.,spoke toher in downtown Eagle River and requested her to get into his car with him, referring to him-self as "Old Pops." She testified that Ashton stated he had heard rumors of a strike andwanted to know if there were going to be one. He also stated he had heard she was a goodunion member and that he did not see that the Union was doing the employees any good, sincethey were paying out good money and getting nothing out of it.Ashton then requested that shetalk to the employees and ask them to organize an independent union.Adomytes refused.Ashton denied the incident in its entirety and denied he had ever been referred to or hadever referred to himself as "Old Pops."Anthony Adomytes,called by the General Counselin rebuttal,corroborated his wife's testimony astothe encounter with Ashton, and to Ashton'sinvitation toMrs.Adomytes to get into his car, in the words,"Come on in,Pops wants tosee you." Adomytes remained in his own car and did not hear the later conversations.Genevieve Adomytes'testimony is credited in view of the substantial corroboration affordedby her husband's testimony.George Jolly testified that the day following a meeting on May 25 Ashton came to his farmand stated that he had been studying the proposals discussed the day before(in a meeting atwhich Rasmussen had been present),that he wanted the union representatives to considercertain new proposals he had made,and wanted Jolly to approve them.Jolly refused,statingthat he could approve nothing without the rest of the committee. From Respondent's mem-orandum of May 26(posted, as customary), summarizing happenings at grievance meetings10 In the meantime Lambert had written Respondent under date of July 19,requesting a meet-ing "at the earliest opportunity to discuss the amount of back pay due under the award and thepayment thereof."Rasmussen admitted that the Union had made no prior request to negotiateon the subject of the amount of the award NORTHERN CRATE & LUMBER COMPANY231on May 24 and 25, it appeared that the matters under consideration were three union griev-ances relating to operational problems.Ashton's visit was apparently to solicit Jolly'sapproval of Respondent's proposed disposition of them.Jolly testified further that some time later, he and the sublocal committee met withAshton one evening when Rasmussen and Lambert were not present and that after dis-cussion by Ashton of certain changes he proposed to make,Ashton suggested that Jollyand the committee get together with him sometime"in a little special meeting of our ownand draw up a contract between ourselves in a mutual fashion, as he put it,without outsiderepresentatives" [i.e., Lambert and Rasmussen]." Al Hebert,amember of the committee,substantiallycorroborated Jolly's testimony.Hebert also testified that around July 12or 15,while he was on the picket line,Ashton,Jr., approached him and that the following'onversation ensued:Well, he said to me,"Al,why don'tyou folks get an independent union and insteadofpaying out this twenty four or twenty five dollars a year for these guys runningaroundwith a big car that you could have it at home here,"and I suggested, I saidtohim, "Well,Mr. Ashton it's like this....Your dad could be president and youcouldbe vice-president...what the hell of a chance could we have of getting anybenefitout of a union"He said, "I think you are all wrong."I said,"I don't thinkso." He said, "You think it over."Doris Evans testified that during the strike Ashton,Sr., came to her home and inquiredwhether her husband, Donald Evans(a striking employee),would come back to work andstated that he "would hate to see him lose his seniority rights and he would Edo so] if hedidn't come back by that next Monday."Early in July Jerome Plude,who had returned to work after solicitation by Ashton, inquiredof Suder how he could go about decertifying the Union.Suder stated that he "happened" tohave some applications in the office at the time, and requested Plude to fill one out. Pludestated that he was not familiar with the necessary phrasing,and requested Suder to fill outthe form, Suder did so.Suder also prepared and circulated in the plant an informal support-ing petition,which read as follows:We, the undersigned employees of the Northern Crate&Lumber Company Eagle River,Wisconsin,do hereby declare that the Petition for Decertification of Local 12-15,International Woodworkers of America,C.I.O. signed by Jerome Plude is in accordancewith our wishes for the reason that said Union no longer represents us. That our signa-tures set forth below are given freely and voluntarily.The petition was signed by 24 persons,including Suder himself,Ashton,Jr., ElmerSpaeth,Lester Lena,and Oliver Brenwall.The formal and informal petitions were there-uponmailed to the Regional Office from Respondent'soffice on or about July 14. Afterinvestigation theRegionalDirector dismissed the petition on July 31 because"It doesnot appear that further proceedings are warranted inasmuch as the petition was not filedin conformity with Section 9 (c) (1) (A)of the Act as amended."After receipt of the Regional Director's letter of dismissal, Plude consulted Judge FrankCarter(the father of Carter,Jr., but not professionally connected with him) who preparedfor Plude new formal and supporting petitions,the latter reading as follows:Proof of InterestWe the undersigned employees of the Northern Crate and Lumber Company, EagleRiver,Wisconsin,do hereby designate Jerome Plude to secure and sign a PetitionforDecertification of Local 12-15, International Woodworkers of America, C.LO.It is our wish that said Union no longer represent us in name or in fact.ii Jolly testified that he did not know whether the sublocal officers and committee had au-thority to negotiate a contract,nor does the evidence establish whether they did. It is signifi-cant, however,that the existing contract was signed only by Skalecki(former president) andby a committee,under an attestation clause which read as followsINWITNESS WHEREOF, theparties hereto authorize these presentsto be signed bytheir proper authorized off :ers and agents .. (Emphasis supplied )291555 0 - 54 - 16 2 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlude testified that he did not talk to Suder, but that he did talk to other employees, andthat among those, who like himself were "interested" in filing the petition, was Lester Lena.Plude circulated the supporting petition in the plant openly during lunch and rest periodsand partly during working hours. He obtained 29 signatures including those of Lester Lena,Elmer Spaeth, Oliver Brenwall, and Don Ashton (another son of Ashton, Sr) Plude thereafterreturned the petitions to Judge Carter who readied them for mailing, and Plude mailedthem to the Regional Office where they were receved on August 20,Plude testified that thereafter Field Examiner Sandberg questioned him about the secondpetition and requested him to withdraw it because "it was tainted like the first one." WhenPlude refused, Sandberg stated, "You will hear from me shortly with the necessary paperstodismiss this case, dismiss this petition." Thereafter, on November 8, the RegionalDirectorwrotePlude a letter identical with the earlier one of July 31, informing Pludeof the dismissal of the petition.B.Concluding findings1.Questionsconcerningthe legality of the strikeThe validity and binding effect of the no-strike clause are not here in issue, for at theoutset of his brief the General Counsel concedes, as he must, that if the employees engagedinastrike in violation of the terms of the contract, Respondent was lawfully entitled todischarge them and to pick and choose whom it would rehire. 12 The major issues presentedhere turn, then, on the question whether the strike in fact violated the contract, specificallywhether the Respondent's failure to pay the arbitration award constituted, in the languageof the no-strike clause, 13 a "refusal to abide by" the arbitrators' decision. This pivotalissue requires that careful attention be given to the award and to whether it was sufficientlydefinite and final to require or to enable compliance with its terms.Of prime significance are the general principles which govern the subject of arbitrationand award. Arbitrators have the power and the duty to make a final disposition of the wholematter submitted to them for decision. 3 Am. Jur. 923, Arbitration and Award, sec. 92;6 C J S 190, Arbitration and Award, sec. 48 (b), cf Kellor, Arbitration in Action (Harper,1941),p. 118. This is because the object of arbitration is to obtain such a settlement aswill put an end to dispute, conclude the matter submitted, and give the parties repose andquiet thereon, 6 C. J. S. 226, sec. 81 (a) (1), cf. Kellor, supra p. 118; i. e., the settlementshould be such as will effectually end present and prevent future litigation on the pointsinvolved. 3 Am. Jur. 949, sec. 128. Were it otherwise, arbitration would fail of its chiefpurpose, for instead of being a substitute for litigation, it would merely be the beginningof litigation."' Updegraff and McCoy, Arbitration of Labor Disputes (C.C.H., 1946), p. 127.`,Consequently. an award which leaves anything for future adjustment, other than by meremechanical computation or measurement, is not final and cannot be sustained. 3 Am. Jur.949-50, sec. 128. Thus, to be final, an award must be such a disposition of the mattersubmitted that nothing further remains to fix the rights and obligations of the parties, sothat the party against whom it is made can perform or pay it without any further ascertain-i2See, for example, N.L R.B. v, Sands Mfg. Co., 306 U.S. 332; Dorsey Trailers, 80 NLRB478, and cases there cited at footnote 5. Though the binding effect of no-strike clauses wasfirst recognized in cases where the strike was neither provoked nor preceded by unfair laborpractices of the employer (see, e g.,Scullin Steel Co , 65 NLRB 1294; Joseph Dyson & Sons,Inc , 72 NLRB 445; FafnirBearingCo., 73 NLRB 1008), the principle was later extended tocases where the employer was found to haveengagedin unfair labor practices (NationalElectric Products Corp., 80 NLRB 995; United Elastic Corporation, 84 NLRB 768). Such ex-tension was due to recognition that the very essence of a no-strike agreement is that it sub-stitutes completely and unreservedly collectivebargainingin place of strikes and lockouts(the usual permissive economic weapons), Consolidated Frame Co , 91 NLRB 1295, 1297, andcases cited, and that the provisions of the Act and the processes of the Board exist for theprotectionof the rights of employees and the remedying of the employer's unfair laborpractices, thereby obviating any necessity for the breaching by employees of theiragreementnot to strike. National Electric Products Corp.,supr.13 The pertinent provisions of that clause and of the arbitration award have been set forthunder section A, 1 and 2, supra, and will not be restated.i4Compare, here, Rasmussen's testimony that the Union proposed to start a new grievanceif Respondent had followed Lambert's suggestionthat it pay a flat $10 to each claimant. NORTHERN CRATE & LUMBER COMPANY233ment of his obligations, and that further litigation shall be unnecessary. 6 C. J. S. 226, sec.81 (a) (1); supra pp. 119-20. This does not mean that an award must necessarily state infigures the exact amount to be paid, for it is sufficiently certain if it gives a basis or ruleby which the parties can ascertain the amount, or nothing remains but a mere mathematicalcalculation. 6 C. J. S. 233, sec. 84 (e).Application of the foregoing principles to the facts in this case discloses that the awardofMarch 13 was not sufficiently definite and final to enable Respondent to comply. Whatitleftopenwas not a mere matter of computation, nor was Respondent able to complymerely by reference to a prescribed standard of law. For example, the entire record inthis case suggests the following items on which the arbitrators could properly have takenevidence and to which they could properly have given consideration in fixing the amount ofthe back pay due the claimants: (a) Interim earnings in other employment; (b) willful lossof earnings if any; (c) periods of illness during the layoff; (d) the question of deductibilityof any unemployment benefits received; (e) the question whether a factor should be establishedand allowed for alleged excessive absenteeism.Simply to award, as the decision did, such rights as were provided by law and agreementcould not shift to Respondent the obligation to make an investigation and determination onmatters which were peculiarly within the province of the arbitrators and obviously incidentaland necessary to the ultimate decision. Cf. 6 C. J. S. 191, sec. 48 (b). Nor, obviously, couldMartinson's informal suggestions at the hearing have constituted a proper guide or standardby which Respondent could have determined its obligations under the award, since theywere neither complete nor accurate. 15Nor was Respondent in fact able to make the determination from its records, as claimedby the General Counsel. In the first place there was disagreement on items (d) and (e), supra,Respondent contending that it was entitled to deduct unemployment compensation and to anallowance of a factor to offset the claimants'excessive absenteeism. When originally asserted.Respondent's position on item (d) was supported byMartinson's suggestion that unemploymentcompensation was deductible, though on March 21 Respondent's attorney advised it to thecontrary. In the next place, neither Respondent nor the Union had the necessary informationby which to resolve items (a), (b), and (c). Though Carter finally prepared the supplementalaward from Respondent's records and other information supplied by it, the information asto other employment was not obtained in Holowinski's case until after the strike; and thoughthe supplemental award gave no consideration to a possible willful loss of earnings nor toa deduction for illness during the layoff, Holowinski had explained her failure to work else-where by the claim of illness.16The General Counsel relied heavily on the letter from Respondent's counsel on March 21to establish his contention that Respondent was fully advised as to what it might and mightnot deduct. Aside from the fact that the arbitrators could not shift to Respondent the obliga-tion to make the determination of disputed and uncertain items, it has been pointed out thatRespondent could not have made the determination, that is, except by negotiation and agree-ment with the Union. Though such negotiation was suggested by the attorney's letter ofMarch 21, in lieu of reconvening the board, 11 neither party thenceforth suggested that thematter be settled by negotiation, prior to the Union's letter of July 19, which was apparentlyinspired by knowledge of the suggestions which Luecke and Meter had made to Carter.Instead,Respondent consistently stated its willingness to pay, but suggested either thatMartinson (who had prepared the original award) should fix the amount, or that the mattershould be re-referred to the board for that purpose. The Union contended just as consistentlythat it was Respondent's obligation to determine the amount, that it was able to do so fromitsrecords, and that resubmission to the board' was unnecessary and, in fact, impossiblebecause the board was dissolved.is As one example, no reference as made to the deductibility of periods of illness duringthe layoff (cfWaterfront Employees of Washington, 98 NLRB 284; Olin industries, 86 NLRB203; Harris-Woodson Co. Inc., 77 NLRB 819); and, as another, the suggestion that unemploy-ment compensation was deductible was erroneous (N. L R. B v. Gullett Gin Company, Inc.,340 U S. 361).16 It is significant, on the question of Respondent's good faith, that it accepted the supple-mental award as final and binding in the face of its attorney's advice that the claimants neednot be repaid for periods of illness during the layoff.17 The letter suggested negotiations with the claimants, but that, of course, would have beenimproper, as Respondent's counsel pointed out at the hearing herein, since the Union wastheir representative. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's position was correct and the Union's unsound for reasons stated above. YettheUnion's views were adopted by the employees,for the evidence is undisputed that theystruck for the sole reason that Respondent had not paid the award and that they did so withknowledge"allalong" that Respondent had stated its willingness to pay the award if itknew how much to pay(Nickell,a committee member,so testified).Itis, therefore,concluded and found that Respondent had not,prior to June 22,.efusedtoabide by the decision of the arbitrators,and that the strike was, in its inception, inviolation of the no-strike clause.Subsequent events support and emphasize the correctnessof these conclusions and establish further that the strike was continued in violation of thecontract. Thus,the contract plainly committed the Union,upon the occurrence of the strike(which it had not authorized)(1) promptly to denounce the strike publicly; (2) to use prompt,honest,and diligent efforts to end the strike;and (3)to submit to arbitration any disputeor disagreement whether the Union had carried out commitments(1) and(2). Though Re-spondent repeatedly urged,on June 22,23, and 24, compliance with those obligations, theUnion ignored them,and the striking employees likewise refused the tendered opportunityof returning to work.'aRespondent was not required to commit itself as to how long thereturning strikers would be permitted to continue working,since it was privileged to disci-pline or discharge any whom it considered responsible for the illegal strike or,for thatmatter,any who participated in it. Mackay Radio and Telegraph Company, Inc., 96 NLRB740, and cases cited.But the General Counsel urges that subsequent to June 22 the strike was converted intoan unfair labor practice strike and that the participants were,therefore,entitled to rein-statement upon their application on July 30.That contention ignores the three followingcountervailing facts:(1)The status of the strikers as employees had been terminated bytheir discharge on June 25;(2) since a strike in violation of a no-strike clause cannot bejustified though it results from or is caused by the employer's unfair labor practices (seefootnote 12, supra), it follows that a strike which is continued in violation of such a clausecannot be converted into an unfair labor practice strike because prolonged by subsequentunfair labor practices of the employer;and (3)the evidence clearly establishes that Re-spondent's subsequent unfair labor practices were without effect in prolonging the strike,which was continued for the sole reason that Respondent had not paid the arbitration award.Itis,therefore concluded and found on the entire evidence that(a) the strike was begunand continued in violation of the no-strike clause;(b) Respondent was justified in dischargingthe striking employees and in refusing to reinstate them; (c) Respondent lawfully refusedtobargain with the Union concerning the causes of the strike;(d) Respondent did not dis-criminate against its employees because of their union membership and activities;and (e)Respondent was legally entitled to solicit the return of individual strikers.Chas.E. Reed& Co., supra; Fafnir Bearing Co.,supra;Mackay Radio and Telegraph Company, Inc.,supra,The foregoing conclusions render it unnecessary to consider Respondent's further defenseto the discharge cases that the employees had lost their employee status because theirstrikewas in violation of Section 8 (d), or the General Counsel's opposing contention thatsaid section applies only to cases where the employees engage in a strike during the 60-dayperiod for the purpose of forcing a modification or termination of a contract. There is,moreover,no evidence to support the averments of the answer that the Union called thestrike for the purpose of compelling Respondent to agree to changes in the existing contractin violation of Section 8 (d) (4).2. Interference,restraint,and coercionAshton,Sr.'s, conversation with Adomytes in March and Ashton,Jr.'s, conversation withHebert in July plainly constituted attempts to instigate and foster a company union and,therefore,constituted interference,restraint,and coercion within the meaning of Section 8(a) (1), as charged in the complaint.The General Counsel also contends that Ashton's sug-gestions,testified to by Jolly and Hebert,constituted attempts to eliminate the Union andto substitute a company union as the representative of the employees.The evidence,however,is Though Respondent periodically stated that it would refuse to negotiate concerning thecauses of the strike,itwas within its rights in so doing, in view of the violation of the no-strike clause and the Union's failure to acknowledge or live up to its obligations thereunder.United Elastic Corporation,84 NLRB 768;cf.Chas E. Reed & Co , 76 NLRB 548; Higgins,Inc., 90 NLRB 184. NORTHERN CRATE & LUMBER COMPANY235is too equivocal in nature to support the requested finding Thus,Ashton's conversation atJolly's farm appeared to relate only to grievance matters currently under considerationItis difficult to ' 'ew Ashton's inquiry whetherjollywould approve Ashton's proposed dis-position of the grievances as an attempt to instigate and foster a company union Thoughthe inferences are plainer from Ashton's subsequent suggestions to the sublocal committee,yet so far as the evidence(particularly the contract)shows, that committee was fully author-izedby the Union to negotiate and execute formal contracts indeed, it was the sublocalwhich, shortly before, had given the notice of reopening and had requested negotiations withRespondentRespondent obviously sponsored the first decertification petition by Suder's preparationand circulation of it and by the execution of it by Suder,Ashton, Jr,Elmer Spaeth, andLester Lena(all supervisors at the time)Though ostensibly holding aloof from the secondpetition,Respondentmust similarlybe charged with aiding in its institution and circulation.Thus the second petition designated the same agent,Plude, whose sponsorship of the firstpetitionRespondent had openly assistedPlude concededly discussed the circulation andfilingof the petition with Lena,who was "interested in it",and Lena and Spaeth againsigned the petitionFurthermore,elude circulated the petition openly, and partly duringworking hoursThese circumstances suffice to establish a direct and clear connectionbetween the two petitions,the first of which Respondent had at no time disavowed Thesecond must,therefore,be considered as constituting only a continuation of the firstBy sponsoring,instituting,and circulating said decertification petitions,and by granting,unilaterally,general wage increases on September 15 and December 3 (Dixie Culvert MfgCo , 87 NLRB554),Respondent engaged in interference,restraint, and coercion proscribedby Section 8 (a) (1) of the Act3The refusal tobargainaThe appropriate unitAllproduction and maintenanceemployees employed byRespondent at its Eagle Riverplant, excluding contract sawyers and their crews,office and clerical employees,professionalemployees,master mechanic,head saw filer,and supervisors as definedin the Act,constitutea unit appropriate for the purposeof collectivebargainingwithin themeaning of Section 9(b) of the ActbThe Union's majorityrepresentationFollowing representation proceedings in Case No 18-RC-661, the Board on June 2, 1950,certified the Union as the representative of the Respondent's employees There is no evidenceand no contention that the Union lost its majority status prior to June 25,1951 The questioniswhether,under the circumstances in this case,the Union's continuing majority is to bepresumed. 19The fact of the Union'smajority during the certification year was established,of course,by the Board's certificationDuring that year Respondent might not,absent unusual cir-cumstances,have predicated a refusal to bargain even on a good-faith doubt of the Union'smajority.Celanese Corporation of America, 95 NLRB 664 After the first year of the cer-tificatehad elapsed,the certificate still created a presumption as to the fact of majoritystatusby the Union,though the presumption was then rebuttable even in the absence ofunusual circumstances IbidCompetent evidencemight have been introduced,then, todemonstrate that, in fact,the union did not represent a majority of the employees at thetime of the alleged refusal to bargain,and, as a corollary of this proposition,Respondent19 Unless it is to be presumed,itcannot be found on the record here, since no evidence wasoffered by either party as to the number of employees in the unit at any time subsequent toJune 25, nor as to the number who were union members Though Respondent discharged onJune 25 all but a few of the employees for engaging in an unlawful strike, those who remainedwere presumably union members in view oftheunion-shop clause of the contract,under whichemployees were required to become and remain members Therecorddoes not disclose howmany employees returned to work prior to July 30,nor how many new employees were hiredItshowed that 9 of the strikers were reinstated on July 30,and that 20 others were reinstatedon various dates between August 10 and September 10, but it does not disclose the total numberof employees in the unit 2 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight lawfully have refused to bargain on the ground that it doubted the Union's majority,provided that doubt was in good faith. Ibis; cf Atlanta Journal Company, 82 NLRB 832,833, Toolcraft Corporation, 92 NLRB 655.20Though the question of the employer's good-faith doubt must be answered in the totalityof all the circumstances involved in a particular case, these two factors are essentialprerequistes to any findings that the employer raised the majority issue in good faith incases where the union has been certified (1) There must have been some reasonable groundsfor believing that the union had lost its majority status since its certification, and (2) themajority issue must not have been raised by the employer in a context of illegal antiunionactivities or other conduct by the employer aimed at causing disaffection from the unionor indicating that the employer was merely seeking to gain time to undermine the union.Celanese Corporation, supra.It cannot be found that the evidence here establishes the existence of either of the foregoingfactorsAs to the first one, if the Respondent in fact had believed that the Union had lostitsmajority status at sometime subsequent to June 25, it could easily have establishedthat fact by its payroll records, since the identities of the discharged strikers and of allunion members (because of the union-shop clause) were known to it Furthermore, Respondentfailed to assert any such belief or contention during the negotiations with the Union sub-sequent to June 25, as late as September, nor, so far as the record shows, at any timeprior to the filing of answer on December 28 The absence of the second factor is establishedby the findings herein made that Respondent had in fact engaged in unfair labor practicesaimed at causing disaffection and procuring rejection by the employees of the Union astheir bargaining representativeIt is therefore concluded and found that Respondent had no reasonable grounds for question-ing the Union's majority standing, and that it has failed to rebut the presumption, under theBoard certification, that the Union's majority status had in fact continued it is thereforeconcluded and found that on June 2, 1950, and at all times thereafter the Union representeda majority of Respondent's employees in the above-described unitcThe refusalto bargainThe evidence does not establish that there was any refusal to bargain by Respondent at anytime prior to the strike During the strike period, Respondent's position was that it wouldbargain only on matters which were not connected with the strike That position was sound,of course, being apparently based on United Elastic Corporation, supra, indeed, its noticeto the Sublocal on June 22 tracked and quoted some of the language which appeared in thatdecisionHowever, around July 9, and at a time when Respondent was ostensibly negotiatingwith the Union for a new contract, it sponsored, instituted, and circulated a petition amongits employees to obtain the decertification of the Union It similarly assisted and sponsoredthe circulation of a second such petition in August, as found under section 2, supra Further-more, though Respondent had maintained during the July 9 negotiations, and earlier, thatitwas financially unable to grant a wage increase, it admittedly put two general wage increasesintoeffect,unilaterally, on September 15 and December 3. Respondent's foregoing actionsplainlyconstitutedrefusals to bargain with the Union unless it can be found, under theevidence, that legal justification existedRespondent's defense of the Union's loss of majority has been disposed of in the precedingsection. It defends its actions otherwise by the assertion that the Union had itself refusedto bargain in violation of Section 8 (b) (3) of the Act by causing and calling the strike forthe purpose of compelling Respondent to agree to changes in the existing contract, in viola-tion of Section 8 (d) (4).Ithas been found that the strike resulted solely from Respondent's failure to pay theoriginal award and that the Union sanctioned and supported the strike on that basis Thereis no evidence that the strike was in any way related to the reopening notice or to the negotia-tions for a new contract, or that it was to compel changes or modifications in the contract.Furthermore, Respondent's defense, if valid, would have excused its own refusal to bargainonly down to July 30, when the strike was terminated Respondent's subsequent refusals tobargain could not, in any event, have been justified because of the Union's past sins N.L R.B.20 The language and structure of the Toolcraft case show that had the Board there concludedthat the employer had acted in good faith, it would not have been necessary for the Board todetermine whether the union actually had majority status See Celanese Corporation, supra,footnote 19 NORTHERN CRATE & LUMBER COMPANY237vRemington-Rand Inc , 94 F 2d 862 (C. A. 2); N.L.R.B. v Carlyle Lumber Co , 74 F 2d138 (C. A. 9), Consumers Lumber & Veneer Co., 63 NLRB 17, footnotes 16 and 45, and casesthere cited.Itis,therefore,concluded and found that on July 9, 1951, and thereafter, Respondentrefused to bargain with the Union and thereby engaged in unfair labor practices proscribedby Section 8 (a) (5) and (1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connectionwith the operations of the Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDYIthaving been found that Respondent has engaged in certain unfair labor practices, it willbe recommended that Respondent cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the ActIthaving been found that Respondent engaged in certain acts of interference, restraint,and coercion, it will be recommended that Respondent cease and desist therefrom It havingbeen found that on July 9, 1951, and thereafter, Respondent refused to bargain collectivelywith Local 12-15,InternationalWoodworkers of America, CIO, it will be recommended thatRespondent, upon request, bargain collectively with said unionThe violations of the Act which Respondent committed are, in the opinion of the under-signed,persuasively related to the other unfair labor practices proscribed by the Act,and the danger of their commission in the future is to be anticipated from Respondent'sconduct in the past The preventive purposes of the Act will be thwarted unless the orderiscoextensive with the threat. In order, therefore, to make effective the interdependentguarantees of Section 7, to prevent a recurrence of unfair labor practices, and therebyminimize the industrial strife which burdens and obstructs commerce and thus effectuatethe policies of the Act, it will be recommended that Respondent cease and desist frominfringing in any manner upon the rights guaranteed in Section 7 of the ActUpon the basis of the above findings of fact and upon the entire record in the case, theundersigned makes the following.CONCLUSIONS OF LAW1The Union is a labor organization within the meaning of Section 2 (5) of the Act.2All production and maintenance employees employed by Respondent at its Eagle Riverplant,excluding contract sawyers and their crews, office and clerical employees, profes-sional employees, master mechanic, head saw filer, and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collective bargaining within the meaningof Section 9 (b) of the Act3At all times since June 2, 1950, the Union has been and now is the exclusive repre-sentative of all the employees in the aforesaid unit for the purpose of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since July 9, 1951, to bargain collectively withthe Union as the exclusive representative of the employees in the aforesaid unit Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section 8 (a)(5) and (1) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise of therightsguaranteed in Section 7 of the Act, Respondent has engaged in and is engaging in,unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6.Respondent has not engaged in discrimination within the meaning of Section $(aj (3)of the Act[Recommendations omitted from publication.] 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANorthern Crate & Lumber CompanyEagle River,WisconsinGentlemen:Pursuant to repeated requests on your part in regard to computation of back-pay due toHelen Holowinski and Helen Anderson per decision of the Arbitration Committee,consistingof the undersigned and Robert D. Martinson,as set forth in writing on March 13, 1951,the following is our opinion(and therefor the opinion of said Arbitration Committee) asto amounts due under the award1We have ascertained,to the best of our knowledge and ability,that neither HelenHolowinski nor Helen Anderson worked elsewhere during the"lay-off' period involvedin the award2That both were physically able to and did return to work upon being notified to return.3That both are entitled to full pay during the',lay-off',period, based upon the samehourly rate they were given prior to that period, and based upon number of hours per weekworked by other employees on similar jobs in your plant during that period4Upon our request you have furnished us with the following rates and number of hoursworked during that period:(a) Both Helen Holowinski and Helen Anderson had been receiving 83¢ per hour prior tothe "lay-off "(b) During the"lay-off"period other employees who actually did work were entitled toand did receive pay for hours worked as followsWeek ending January 6,1951 - - - - - - - 302' hoursJanuary 13,1951 - - - - - - - 52 hoursJanuary 20,1951 ------- 514 hoursJanuary 27, 1951-- - - - - -52 hoursFebruary 3, 1951 - - - - - - 40 hoursFebruary 10, 195151$ hours277 hoursTOTAL5Thus,making a total of 277 hours worked by others on comparable jobs during theperiod of the "lay-off."However, you have also indicated that both Helen Holowinski andHelen Anderson worked and were paid for 16 hours during the week ending February 10,1951Therefor,theywould each now be entitled to a total of 261 hours back-pay at therate of 834 per hour,or a back-pay award of $ 216 63 each6In so computing the amount due the undersigned have given full consideration to possibledeductions,and find that since they did not work elsewhere during that period and sincethey did come back to work on the day notified,they were entitled to full pay as to hoursthey would have worked had they not been"laid-off " This,in spite of the fact that in theprevious 6-month period both had been absent from work 22%of the time, since we cannotassume that they would have also been absent during that particular period between January6 and February 10.7.Although this committee consisted of the undersigned and Mr Robert D. Martinson,who acted as chairman of said committee at the time of the hearing,we have been unabletomeet as a body due to a question as to authority of the committee to reconvene and as towhether setting the amount due was in the province of the committee's powers MrMartinson'sconcurrence in this opinion is unavailable at this time due to the fact that heisout of town However, we believe he would concur with this opinion, both as to methodof computation and resultsDated this 20 day of July, 1951By the Arbitration CommitteeJoseph TrinkaFrank W. Carter, JrConcurRobert D. MartinsonReceived1 40 P.M.--20 July, 1951. NORTHERN CRATE & LUMBER COMPANY239APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations ofa Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL NOT attempt to instigate or foster a company union among our employees,institute, spinsor, or circulate petitions to decertify the Union as the bargaining repre-sentative of our employees,or grant, unilaterally,general wage increases to ouremployeesWE WILL NOT in any other manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, to joinor assist Local 12-15, International Woodworkers of America, CIO, or any other labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargaining orothermutual aid or protection, or to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized in Section 8 (a) (3) ofthe ActWE WILL bargain collectively,upon request,with Local 12-15, International Wood-workers of America, CIO, as the exclusive representative of all our employees in thebargaining unit described below with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and, if an agreement is reached, embodysuch understanding in a signed contractThe bargaining unit is.All production and maintenance employees employed at our Eagle River plant, exclud-ing contract sawyers and their crews, office and clerical employees, professionalemployees, master mechanic, head saw filer, and supervisors as defined in the ActNORTHERN CRATE & LUMBERCOMPANY,Employer.Dated. .(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other materialSupplemental Intermediate ReportOn October 23, 1952, the Board issued an order remanding the above case to the RegionalDirector for the purpose of affording the Respondent and the General Counsel an opportunityto adduce evidence concerning the organization and functions of the charging Union's Sublocalat the Respondent's plant, and arguments concerning the necessity of the Sublocal's compli-ance with the filing requirements of the Act The Trial Examiner was directed to prepareand issue an appropriate Supplemental Intermediate ReportPursuant to said order the Trial Examiner held a hearing, after due notice to all theparties, at Eagle River, Wisconsin, on December 1, 1952 At the outset of the hearing thepetition of Frank Suder, Receiver for Respondent, for leave to intervene was granted onproof of his appointment on October 3, 1952, by the circuit court of Vilas County, WisconsinThe General Counsel and the Receiver were represented by counsel and the Union by arepresentativeThe Company as such was not represented i All partieswere affordedfullopportunity to be heard, to examine and cross-examine witnesses, to introduce relevantiCopies of the notice of hearing had been receipted for by Suder in his capacity as Receiverfor the Company and by Suder individually on behalf of the Company. Suder had been thesecretary of the corporation at the time of the former hearing (January 1952) and was stilla stockholder Under the terms of the Wisconsin statute and the terms of the order of appoint-ment, Suder, as Receiver, had title to Respondent's property and complete and entire custodyand right to possession of all Respondent's books, records, and files, including the right toreceive itsmailThe Receiver's objections to the alleged lack of service of the notice ofhearing upon the Company were therefore overruled 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence, to argue orally, and to file briefs and proposed findings. No formal argumentwasmade, though the General Counsel stated his position during an informal colloquyNo briefs have been filed.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:SUPPLEMENTARY FINDINGS OF FACTTestimony was given at the hearing by Oliver J. Rasmussen, formerly president of Local12-15, and by George S. Jolly and Genevieve Adomytes, president and treasurer, respectively,of the Sublocal at Respondent's plant The findings here made are based on that testimony,aswell as on the testimony given at the former hearing, and are made on a preponderanceof the evidence on the record as a whole 2The International Union operates through district councils, each of which covers a widegeographical area. Locals are chartered either on an area basis, where memberships aresmall from plant to plant, or on an individual plant basis where the membership is largeenough to assure adequate financial support for an organization There is no constitutionalprovision for sublocals as suchThe figure 12 in the charging Local's name designates the district of the InternationalUnion,and the figure 15 designates the number of the local within the district DistrictCouncil 12 has jurisdiction over the States of Michigan, Wisconsin, Minnesota, and Iowa,andLocal 15 covers a geographical area consisting of the upper peninsula of Michiganand parts of northern WisconsinThough the constitution of the International provides that local unions shall consist of 10or more workers in the prescribed industry and in a given locality, the International's policyisgenerally to issue charters only on an area basis, since it has found that small localsare unable to function properly on a financial basis, being without adequate funds to financetheir operating expenses, including the sending of delegates to district and council meetingsand to conventionsRasmussen testified, however, that separate locals have sometimesbeen chartered within the general area assigned to Local 12-15 at plants where membershipwas sufficiently large to function properly as a local union. In one such case the DistrictCouncil's decision had been directly influenced by the compliance status of such a localThus a separate local, No 12-125, had been chartered at a plant at Laona, Wisconsin, yetwhen employees of the woods operations of the same plant were later organized; the DistrictCouncil placed them in Local 12-15 for the sole reason that the officers of Local 12-125had never come into compliance with the ActThough without express constitutional provision therefor, sublocals are, as a matter ofpolicy and practice, permitted to exist and to operate as functioning organizations Thiswas true of the Sublocal at Respondent's plant, since as disclosed by Rasmussen's testimonyat the former hearing (see footnote 2, su ra , and from the evidence as a whole, that Sublocalenjoyed substantially the same autonomy as a local union, though it was placed within Local12-15 for reasons of policy and internal management. Thus, the membership at Respondent'splantheldregularmeetings and elected their own officers Through their officers andcommittees, and with the knowledge and permission of Local 12-15, they negotiated contractswith Respondent, sometimes with and sometimes without the assistance of an officer of theLocal, they signed said contracts in the name of the Local, sometimes without the signatureof any officer of the Local, they gave notices reopening the contracts, sometimes in the2To the extent that Rasmussen's testimony at the last hearing conflicts with these findings,it has not been credited, since it is contradicted in important respects by his testimony at theearlierhearing and by the testimony of Adomytes and Jolly. For example, Rasmussen hadformerly testified,without qualification, that sublocals had the same autonomy as a localunion would have, that they were "not under an amalgamated setup," that the sublocals heldregularmonthly meetings, elected their own officers, who were allowed to make their owndecisions, and that such decisions werebmdmgonLocal 12-15 At the last hearing Rasmussentestified that Local 12-15 was an amalgamated local, and that the sublocals had only such au-thority as was delegated to them by the Local. Rasmussen testified also that the term "sub-local" was in fact one which had been coined by the Company, and that it was not used offi-ciallywithin the Union. Adomytes' testimony established, however, that the term had beenused by the Sublocal, and known to the Union, from the inception of the organization of Re-spondent's employees NORTHERN CRATE & LUMBER COMPANY241Local's name and sometimes in the Sublocal's name, and their acts,decisions,and contractswere regarded by the Local as binding upon it.3Membership was applied for and granted,and dues were collected, in the name of theLocal,though dues collections were made by the treasurer and the stewards of the Sub-local, who also made the entries onthemembers'dues books Monthly dues of $2, as providedin the constitution,werecollected and remitted to the treasurer of the Local,but 25 centsthereof was regularly refunded to the Sublocal(without constitutional provision therefor)to cover operating expenses The Sublocal has maintained from its inception a bank accountin its own name, on which checks have been regularly drawn in remitting the dues collec-tions to the Local.CONCLUDING FINDINGSThe foregoing facts establish that the Sublocal was a functioning organization and that itwas the real party interested in and affected by the contracts entered into with Respondent.CfOppenheim Collins & Co.,Inc , 79 NLRB 435, footnote 1, Minneapolis Knitting Works,84 NLRB 826 Though not chartered as a local because of the International's present policy,the Sublocal qualified for a charter within the provisions of the constitution because itconsisted of more than 10 members within the prescribed jurisdiction.The situation was,therefore,one in which the Sublocal though qualifying for de jure existence under the con-stitution,remained for policy reasons in a continuing de facto status.Thus the case resemblesfactuallyWells Manufacturing Co , 85 NLRB 22, in which the Board recognized the existenceof a functioning local where it would have had an interest in any contract obtained,thoughithad not received a charter and had not perfected its organization.Cf. also United StatesGypsum Co.,77 NLRB 1098,Oppenheim Collins & Co.,Inc , supra.The case is plainly distinguishable from West Texas Utilities Co., 94 NLRB 1638, andfrom the cases there cited at footnote 2. The closest in point of those cases is F. Strauss& Son Inc.,80 NLRB 26,where the branch union involved operated only as an administrativeunit of the petitioning union and where only the officers of the latterwereentitled to executecontractsThe Board also stressed the absence of any showing that the petitioner was actingas a front for a noncomplying union. Although there is no showing here that Local 12-15was actually fronting for its Sublocal at Respondent's plant, yet its organization and jurisdic-tion were shown to have been so manipulated as to enable it to engage in fronting for sublocalsand for sister locals. This was established by Rasmussen's testimony concerning the deliberatemanipulation of Local 12-15's jurisdiction to cover a sublocal which normally would havebeen placed within noncomplying Local 12-125Itis therefore concluded and found on the basis of the entire evidence that the status andfunctions of the Sublocal were plainly such as to require compliance by it with the filingrequirements of the Act.Since it is conceded by the General Counsel that compliance has at no time been effectedby the Sublocal,the question remains as to what recommendation is appropriate for thedisposition of the case.The General Counsel suggested that if the Sublocal should be foundtohave such status that compliance was required by it, then the appropriate remedy wouldbe that prescribed in General Armature&Mfg Co , 89 NLRB 654, i.e , the order to bargain,previously recommended herein, should be conditioned upon compliance by the Sublocalwithin 30 days from the date of the orderThe remedy which was applied in the General Armature case had been developed inMarshall & Bruce Co , 75 NLRB 90, and Cuffman Lumber Co , 82 NLRB 296, to cover caseswhere, on complaints issued prior to the Taft-Hartley amendments,the unions in whosefavor the orders to bargain would run had not achieved compliance at the time of the Board'sdecisionsInGeneral Armature the remedy was applied to a case filed subsequent to theTaft-Hartley amendments,where the local had come into existence after the certificationof its InternationalCertainly the situations in the Cuffman and Marshall&Bruce cases are without analogyto the present Nor is this case sufficiently analogous to General Armature to warrant theapplication of the same remedy.Thus, this is not a case where a local,whose formal organi-zation has not been completed,would at some later time represent Respondent's employeesCfHess, Goldsmith&Co., Inc.,101 NLRB 1009,U. S. Gypsum Co., 100 NLRB 1100. Herean autonomous sublocal,which was the real party in interest,existed from the inception3 The situation therefore well justified Jolly's assumption,expressed at the hearing,that.itwas the membership at Respondent's plant which constituted the Union. 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the organization of Respondent's employees and actively representedthose employees incollective bargaining.Cf. Sunbeam Corporation,98 NLRB 525.In the opinion of the Trial Examiner it would frustrate the congressional intent as expressedin Section 9 (f), (g), and(h), and in its legislative history,4 to extend to the officers of theSublocal a present opportunity to cure past noncompliance.Indeed, it is difficult to compre-hend, in view of the turnover in the officers of the Sublocal as shown by the record, howcompliance by its present officers could cure retroactively the noncompliance by an earlierstaff at the time which was crucial to the issuance of the present complaint. 5In any event,since the noncomplying Sublocal was the real party in interest,itwas in factthe charging party.Wood Parts,Inc., 101 NLRB445.The complaint,which was based entirelyon its charges,should therefore be dismissed in its entirety.Ibid, and cf. Sunbeam Corpora-tion,98 NLRB 525. It is so recommended.41.e., to "[exert] pressures on unions to deny office to Communists" by withholding Boardassistance from noncomplying unions. American Communications Association v. Douds, 339U. S. 382, 393.5 It is also to be noted, from the General Counsel's representations as to noncompliance ofLocal 12-15 itself for a period prior to January 15, 1952, that there is present in this casethe same question now beforethe Supreme Court fordecisionin N.L.R.B. v. Dant & Russe,Ltd., 344 U. S. 375. And see N. L. R. B. v. Nina Dye Works, 198 F. 2d 362 (C. A. 3); N.L.RB.v.American Thread Co., 198 F. 2d 137 (C. A. 5).CRUSE MOTORS,INC.andLODGE 1017 OF DISTRICT 64,INTERNATIONAL ASSOCIATION OF MACHINISTS,A.F. L.Case No. 1-CA-1333.June 1, 1953DECISION AND ORDEROn March 18, 1953, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take cettain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.The TrialExaminer also found that the Respondentdid not engage in certain other alleged unfair labor practicesand recommended that the complaint be dismissed with respectto such allegations.Thereafter,the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board'has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report,the exceptions and brief,and the entire record in the case,and hereby adopts the TrialExaminer's findings,conclusions,and recommendations.'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Herzog and Members Murdockand Peterson].105 NLRB No. 35